264 P.3d 567 (2011)
2011 UT App 360
Marilyn J. MESSER, Petitioner and Appellant,
v.
OTHER, Respondent and Appellee.
No. 20110557-CA.
Court of Appeals of Utah.
October 27, 2011.
*568 Marilyn J. Messer, Washington, Appellant Pro Se.
Before Judges DAVIS, McHUGH, and ROTH.

DECISION
PER CURIAM:
¶ 1 Marilyn J. Messer appeals the trial court's order. This is before the court on its own motion for summary disposition based on the lack of a substantial question for review. Messer failed to respond to the motion. As a result, she has failed to identify a substantial question for review warranting further consideration by this court. See Utah R.App. P. 10. Absent a substantial issue for review, this court may summarily affirm a district court's order.
¶ 2 Affirmed.